          Case 1:21-cr-00377-AKH Document 36 Filed 07/26/21 Page 1 of 1

Law Office of Meredith S. Heller PLLC                                    99 Park Avenue, Penthouse Suite
www.mshellerlaw.com                                                                  New York, NY 10016
                                                                                   Phone: (646) 661-1808
                                                                                      Fax: (646) 661-1746
                                                                              msheller@mshellerlaw.com

                                                                                           Of Counsel:
                                                                                       Susan Thorn, Esq.
                                                                                sthorn@mshellerlaw.com


July 23, 2021
                                     Time is enlarged to August 20,2021, to fully satisfy the terms
VIA ECF                              of Defendant Danny Bautista's pretrial release.
Honorable Alvin K. Hellerstein
United States District Court Judge   So Ordered.
Southern District of New York        /s/ Hon. Alvin K.Hellerstein
500 Pearl Street                     July 26, 2021
New York, New York 10007

RE:     United States v. Medina (Denny Bautista)
        21-cr-377 (AKH)

Dear Judge Hellerstein:

        This letter is submitted on behalf of my client, Denny Bautista, to request a final
extension until Monday, August 16, 2021, to fully satisfy the terms of his pretrial release. This is
Mr. Bautista’s third request for an extension. Mr. Bautista was arraigned on Friday, July 2,
2021, and was released on a $10,000.00 personal recognizance bond that was to be co-signed by
his mother, Ms. Garcia, by July 9, 2021. However, Ms. Garcia, who only speaks Spanish, has
been out of the country and communication with her has been difficult. As stated in my previous
request, filed July 16, 2021, I hoped that an alternative co-signer would be available. However,
it seems that Ms. Garcia is the person best able to serve as a surety. Ms. Garcia returns to New
York on August 11, 2021. The government, through A.U.S.A. Matthew Weinberg, consents to
this request. Mr. Bautista’s Pretrial Services Officer Joshua Rothman was contacted by the
government for his consent but is away from the office.

       Therefore, it is respectfully requested that Mr. Bautista be granted an additional 24 days,
until Monday, August 16, 2021, for his mother to co-sign his bond.

Respectfully submitted,


Meredith S. Heller

Cc:     A.U.S.A. Matthew Weinberg (via ECF)
        P.T.S. Officer Joshua Rothman (via email)
